Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 6, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 3, 4, 6, 9, and 11 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “shallow groove” in claims 6 and 11 is a relative term which renders the claim indefinite. The term “shallow groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 10, 12, and 13 are also indefinite for depending on an indefinite base in claims 9 and 11 and failing to cure the deficiencies of said claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiura (US 2017/0297379 A1) in view of King (GB 460338 A).
Regarding claim 1, Higashiura teaches a pneumatic tire (Para. [0033]) comprising a tread portion extending in a tire circumferential direction to form an annular shape (Para. [0033]), a pair of sidewall 
In an analogous art, King teaches a tire with blocks (Fig. 7, Ref. Num. 1) that has V-shape serrations (Fig. 1) defined by two wall surfaces on the entire length of the block walls (Fig. 7, Ref. Num. 3). Both of the wall surfaces are angled at 45 degrees from the block wall as the serration if formed from a triangle with a 90 degree angle (Page 4, Lines 6-15). The long longitudinal wall of the center blocks taught by Higashiura are angled at an angle θ6 (Fig. 3) which is between 45 degrees and 55 degrees to the axial direction (Para. [0105]). When the serrations are placed on this wall, they will be angled at 45 degrees to the longitudinal wall which will make the first wall angled between 0 and 10 degrees to the circumferential direction and the second wall angled between 0 and 10 degrees to the axial direction, both of these ranges being within the ranges required by the instant claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Higashiura with King in order to add V-shaped serrations all along the walls of the tread blocks. This modification will increase the edge length to improve the road-holding abilities of the tire (Page 1, Lines 27-37).
Regarding claim 2, Higashiura in view of King teaches that the extension of the notch into the block (King, Fig 7, Ref. Num. a) is less than or equal to 8 mm (Page 1, Lines 66-70). As the notches extend 
Regarding claim 5, Higashiura teaches that the sipe formed in the shoulder block (Fig. 2, Ref. Num.15) has a first end that communicates with the groove formed between the center and the shoulder blocks (Fig. 2, Ref. Num. 6; Para. [0051]) and a second end that terminates within the shoulder block (Fig. 2, Ref. Num. 15; Para. [0051]).
Regarding claim 6, Higashiura teaches that the shoulder block is formed with a shallow groove extending from a road contact surface of the shoulder block to an outer side of the shoulder block (Fig. 1, Ref. Num. 21) and the second end of the shoulder sipe terminates near the shallow groove without communicating with it (Fig. 2, Ref. Num. 15).
Regarding claim 8, King teaches that the sipes are formed in a zig-zag shape (Fig. 2, Ref. Num. 15, 16, 17) that are made out of bent portions with angles larger than 90 degrees.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashiura (US 2017/0297379 A1) in view of King (GB 460338 A) as applied to claim 1 above, and further in view of Hamanaka (US 2014/0326381 A1).
Regarding claim 7, Higashiura does not teach that the sipes include a portion with a large depth and a portion with a small depth with a small depth at least at both end portions.
In an analogous art, Hamanaka teaches a sipe (Fig. 1, Ref. Num. 6) where the depth is largest in the center portion and decreases towards the end points (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Higashiura and King with Hamanaka in order to form the sipes with the depth decreasing towards the sipe end points. This modification will suppress cracking originating at the sipe endpoints (Hamanaka; Para. [0071]).
Allowable Subject Matter
Claims 3, 4, and 9-13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art is Higashiura (US 2017/0297379 A1) in view of King (GB 460338 A).
Higashiura in view of King teaches all the limitations of claims 1 and 2. However, Higashiura in view of King teaches that the one end of each of the sipes that extends across the notch communicates with the notch and does not terminate near the notch. It would not have been obvious to combine prior art references in the manner required by the instant claims such that for the second end of each sipe terminates near the notch without communicating with the notch, as required by claims 3, 4, and 9-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colombo (WO 2011/080565 A1) teaches a tire with center blocks and shoulder blocks that each have a bent sipe and the different straight parts of the sipes are angled at the angles required by claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749